Before beginning my
statement, may I on behalf of the Government and the
people of Malta express our profound solidarity with the
Government and the people of India and with the families of
the victims of the massive earthquake which has claimed the
lives of thousands and left tens of thousands injured and
homeless.
Mr. President, I wish to congratulate you on your
unanimous election to the presidency of the forty-eighth
session of the General Assembly. You bring to this
important post a wealth of professional experience and
personal qualities which will undoubtedly make their mark
in the coming weeks and months.
In recent years the office of the presidency of the
General Assembly has reasserted its rightful role and
relevance in the light of the momentous events that are
occurring in our time. We have always considered the
presidency of the Assembly as relevant to the structure and
performance of our Organization. The role of the President,
in our view, should be not only to preside over the
Assembly, but also to represent it and to speak on its behalf
on the basis of its decisions and resolutions.
The United Nations system, with the General Assembly
at its very centre, is increasingly becoming the effective
focal point of international life, as its founders intended.
The responsibilities entrusted to the presidency of the
Assembly in this context are therefore both challenging and
unique.
You are, Mr. President, taking over your new
responsibilities from a predecessor who accomplished his
task with resourcefulness and success. I wish to take this
12 General Assembly - Forty-eighth session
opportunity to express our appreciation to outgoing President
Ganev for his contribution to the revitalization process of the
General Assembly. Earlier this year President Ganev visited
Malta on the occasion of the conference we sponsored
jointly with the United Nations on the subject of Foreign
Ministries in transition.
Within this context, may I welcome those States that
joined our Organization during the forty-seventh session,
adding a further dimension to the global representation and
responsibilities of the General Assembly. When the United
Nations was founded 51 States were signatories to the
Charter. Today membership of the United Nations has
reached 184.
Circumstances have changed, roles have changed and
personalities have changed. However, the fundamentals of
this Organization remain unaltered. Though situations may
at times tempt us to re-invent the wheel, the requirements of
the United Nations are evolutionary in concept, answering to
the dynamism of world events, calling for our response to
altered situations. This makes it impellent to move towards
a second-generation United Nations which is strong in its
resourcefulness and sensitive to the need for its own
revitalization.
A review of some of this year’s international events
reflects the acceptance of the United Nations as a guarantor
of peace, able not only to withstand problems as they arise,
but also to absorb its own failures and mistakes.
Events in former Yugoslavia reflect not only the
legacies of a past still present, but also the difficult nature of
bringing the parties to an agreement at the negotiating table
when so much blood has been shed, so much suffering
inflicted and crimes against man’s most cherished values
committed.
Operation "Restore Hope" in Somalia did not fully
realize this hope. Indeed, a series of events and mishaps has
contributed to the loss of life of valiant soldiers of the
United Nations peace-keeping forces as well as the lives of
many members of the civilian population. A message of
incomprehension has taken over the city of Mogadishu.
Developments in Cambodia, on the other hand, are a
positive manifestation of the growing effectiveness of the
United Nations in its peace-keeping role - an area to which
the Secretary-General, Mr. Boutros Boutros-Ghali, has
dedicated so much energy and commitment to ensure the
well-being of so many millions living under the threat of
conflict.
The signing of the declaration of principles by the
Israelis and the Palestinians is a rainbow for the Middle
East. It could well lead to a covenant of peace, breaking a
circle of hatred and the legacy of death which has lasted for
decades.
"I believe that these two peoples, victims of the
adversities of history, require the solidarity and
involvement of all who can help in moulding events
towards peace in the region." (A/45/1000, para. 95)
This was one of the conclusions that I drew in reporting
back to the Assembly, as its President, following my visit to
the occupied territories in those bleak days of the first weeks
of January 1991. I commented that
"The Arab-lsraeli conflict has a dimension which
goes far beyond the territory of Palestine. It involves
not only the States in the region, the security concept
of the Mediterranean, the relations with Europe and the
super-Powers, but it also has an effect on the credibility
of the United Nations and the political will behind its
resolutions." (ibid, para. 89)
At the time we tried to explain to both the Israelis and
the Palestinians that living in peace with one’s neighbour
brings that international environment, with secure and
guaranteed frontiers, that all States in the region, including
Israel, need so much to safeguard their future. In conclusion
I stated that the purpose of the visit - the first ever by a
President of the Assembly -
"was intended to pave the way for those who,
conscious of their political responsibilities, can help in
contributing towards a lasting peace, which will give to
the peoples in the region man’s most coveted gift;
peace in freedom." (ibid, para. 98)
One must give credit, in this context, to the receptive
understanding of the then Secretary of State James Baker,
with whom I had discussed my visit shortly after my return.
With consummate diplomacy, he activated the Madrid
process, leading to a dialogue approach long absent between
the parties.
The leaders of Israel and of the Palestinians have
shown moral courage which will, when pursued, send a
message of hope not only to the peoples of the region but to
many others who have endured long conflicts and seek the
road to peace.
Forty-eighth session - 1 October l993 13
Developments in South Africa have also been
encouraging. Important progress has been made in
dismantling the condemned policy of apartheid and in
bringing together the various communities. Malta is pleased
to see that this progress has reached the stage at which
South Africa can fully return to the fold of the international
community as a respected member, mindful of its obligations
both at home and abroad. We agree that the lifting of
economic sanctions at this stage can and should encourage
and assist the people of South Africa in completing their
journey on the difficult road to genuine freedom, dignity and
justice.
The approaching fiftieth anniversary of the United
Nations provides an ideal opportunity for the international
community to take an in-depth look at the means at its
disposal in carrying out its endeavours for peace, security
and prosperity. This anniversary must be seen as an act of
regeneration. It will highlight the universal richness and
diversity of an institution which now encompasses practically
the whole of mankind; it will rightly bring to the fore its
qualities of resilience and perseverance, which have been
tested and demonstrated time and again over the half
century; it will rightly recall the successes achieved over the
years, in spite of often daunting difficulties; and it will salute
the many individuals who have faithfully served, and
continue to serve, a few with great visibility and
prominence, most others quietly and silently, out of the
limelight.
The process of regeneration must apply both to
institutions and to objectives. Central to the institutional
aspect is the role of the General Assembly. As past
President, I remain personally deeply involved and
committed to the revitalization of this Assembly. Even
today, the international community has yet to fully exploit
the uniqueness and relevance of the General Assembly. This
is the only global forum where all States are full and
permanent Members; where all States, regardless of size,
power or wealth, have an equal and sovereign say; where all
issues, political, economic, social, cultural or humanitarian,
can be considered in their entirety and their inter-relatedness;
and where the process of decision-making is at the same
time a process of consensus-building.
The Assembly is not, and cannot be seen as, in a
contest or competition with any other organ of the United
Nations system. Its role is unique and pre-eminent, and its
deliberations can only facilitate, enrich and, as appropriate,
consolidate the decisions of other organs.
Some progress has already been achieved in improving
the efficient functioning of the General Assembly. The
recent adoption of resolution 47/233 is the most recent and
welcome development. We must of course constantly
remind ourselves that there has to be a clear purpose behind
moves towards efficiency. In the case of the General
Assembly, the purpose lies essentially in enhancing the
effectiveness and relevance of its deliberative and consensusbuilding role, thus adding to its capacity to follow up and
implement its decisions.
Mr. Fajardo Maldonado (Guatemala), Vice-President,
took the Chair.
The size, composition and methods of operation of the
Security Council have in recent years become subjects of
intensive debate and sometimes speculation. The Council is
a unique tool in the search for peace and security. It is a
blend of the idealistic and the pragmatic; it is at one and the
same time a deliberative and a functional organ. The lifting
of the cold war’s constraints has had a most visible and
creative impact, releasing and galvanizing the Council’s
peacemaking and peace-keeping roles. Efforts to enlarge the
Council and expand its functions must come within the
framework envisaged for the Council under the Charter.
However, Malta shares with all other United Nations
Members the legitimate expectation of transparency and
objectivity as the hallmark of the Council’s work.
The Council must remain conscious of the impact its
decisions, especially the imposition of sanctions, could have
on third parties. It is important to link the application of
sanctions to a compensatory system for those countries
which, through no fault of their own, have to bear the
burden and pay the price of sanctions. When deciding to
deploy United Nations forces, the Council must also be
conscious of its responsibility for the safety and well-being
both of the forces it deploys and of the inhabitants of the
areas concerned. In all its actions, the Council must be
inspired by the fundamental peacemaking dimension of its
mandate and by the Charter’s emphasis on the peaceful
settlement of disputes.
One of the important objectives of any enlargement of
the Council’s membership must be to ensure balance and
equity in its composition in terms of the present level of
United Nations membership. Account must be taken of
regional and geographical considerations; of the need to
create reasonable opportunities for all United Nations
Members to take their turn in serving on it; and of
considerations relating to the size and status of individual
United Nations Members.
14 General Assembly - Forty-eighth session
An aspect that requires redefining in its application is
that of regional responsibility for peace-keeping under
Chapter VIII of the Charter. At the Conference on Security
and Cooperation in Europe (CSCE) Helsinki Follow-Up
Meeting, Malta’s proposal that the CSCE declare itself the
regional arrangement in the sense of Chapter VIII of the
Charter was endorsed by the Helsinki Summit II. We think
that through similar arrangements at the regional levels,
peace-keeping operations may be more efficiently and
economically dealt with by countries which, because of their
regional obligations, can assume further responsibilities.
This trend has already been manifesting itself in recent
years, and one can only hope that it will be further applied
and consolidated.
We believe that the concept of collective security
depends on the evaluation of a number of factors. This must
necessarily be coupled with an ever-increasing acceptance by
nations that investment in collective security should in part
be substituted for expenditure on national security. Within
these parameters, it is essential that nations make forces
available for peace-keeping purposes and ensure that they
are adequately trained. Articles 43 and 45 of the Charter,
which have never yet been applied, must be examined to see
to what extent they respond to today’s needs.
The concept of human rights has to continue to prevail
in our discussions. Malta supports the proposal of having a
United Nations high commissioner for human rights.
We consider the recent establishment of the
International Tribunal for the Prosecution of Persons
Responsible for Serious Violations of International
Humanitarian Law Committed in the Territory of the Former
Yugoslavia to be a pledge that heinous crimes against
humanity will not remain unpunished. However, we believe
that the establishment of an international criminal court with
jurisdiction to try crimes against humanity, war crimes,
international terrorism and global traffic in narcotics will
provide an institutional concept for dealing with the
international dimension of such offences.
In examining the institutional structure of the United
Nations, we are repeatedly struck by the continuing absence
of a capacity within the system to deal globally and
comprehensively with the multiple issues of development.
Over the last five decades the Bretton Woods
institutions have played a major role in the areas of money
and finance. However, a more significant relationship must
be built between the United Nations and these institutions.
The central capacity originally envisaged for the
Economic and Social Council to bring together the
underlying issues common to all the various facets of the
development debate has remained equally elusive. This
applies particularly with regard to entrenched disequilibrium,
to the availability and allocation of financial resources, to
technical assistance and to the far-reaching and often very
sensitive aspects of sustainable development.
Within the context of the concept of a secondgeneration United Nations we have made a proposal to
activate further and give an added role to the Trusteeship
Council. The Council has served the Organization in dealing
with Territories in its trust, most of which are today valid
Members of the United Nations. Its present diminished
relevance is in fact a reflection of its own success. Yet the
concept of trusteeship lies at the very core of the United
Nations.
We believe that the Trusteeship Council should hold in
trust for humanity areas affecting common concerns and
common heritage. It could have a monitoring function on the
protection of the environment, extraterritorial zones, climate
and - of paramount importance - the rights of future
generations. These we hold in trust for humanity, and the
Trusteeship Council can be the depositary.
Malta has always seen its active involvement and
participation at the regional level in Europe as an
indispensable dimension of its role as a member of the
international community. We have consistently defined our
objective of becoming a member of the European
Community as a logical and natural culmination of our
European vocation. This definition is rooted in Malta’s
political, social and economic realities, as they have been
shaped by our historical and cultural heritage.
Malta has also consistently played an active role in the
other European institutions which, together with the
European Community, have contributed to the formation of
a modern European consciousness. We see our role in the
Council of Europe and in the CSCE as an expression and
reinforcement of our deepest commitment to the dignity and
freedom of the individual in society. We attach equal
importance to the value of democratic principles and
parliamentary practices, respect for sovereignty and mutual
understanding between nations, respect for legality at both
national and international levels and the need for improved
international cooperation relating to both security and
development.
Forty-eighth session - 1 October l993 15
It is only natural that Malta attaches relevance to the
Mediterranean region, a region suffering the turmoil of
problems in its midst. The importance of having its
environment safeguarded, the relevance of its sea routes and
its strategic role in linking three continents are all factors
with consequences which go far beyond the boundaries of
the region. Aware of this, Malta has shown continued
interest and involvement in promoting Mediterranean
cooperation. We have supported the idea of a conference on
security and cooperation in the Mediterranean, and we have
proposed the establishment of a council for the
Mediterranean to be a forum for political, economic and
social dialogue for the region.
It was stimulating to hear President Clinton speak from
this podium of dreaming
"new dreams in this age when miracles seem possible".
(A/48/PV.4)
We all have our dreams for the future. Countries, large and
small, rich and poor, dream of a future based on the
betterment of peoples, international solidarity, mutual
understanding and peace - peace in freedom. We who have
the responsibility of guiding nations have to dream beyond
the confines of our States and start genuinely believing in
the brotherhood of man. We have to think that frontiers are
not barriers, but signposts leading to a break-up of longstanding prejudices and great divides.
In this age when miracles are possible, when man has
conquered space, let us dream of yet other miracles: that the
1.1 billion people living in extreme poverty will have their
daily bread; that the slaughter of the innocents, the tens of
thousands of children dying every day because of
malnutrition and lack of adequate medicine, will stop; that
the millions of refugees who wander from camp to camp,
uprooted from their milieu, will return to their homes; that
the billions and billions of dollars spent on weapons of
destruction will be dedicated to hospital research to
safeguard life; and that learning will be extended to all and
that the dignity of work will be denied to none.
These dreams of miracles can come true. They are not
just dreams. The political will of the international
community and the dedication of many people to this cause
can turn dreams into reality.
This is our agenda for peace. We can turn it into an
agenda for peoples.
